El Jijez Asociado Señok Cókdoya Díávila,
emitió la opinión del tribunal.
Es ésta una acción ejercitada por el Pueblo de Puerto Rico contra Josefina Fabián Finlay y Segundo Lozana Cepa, en reclamación de la cantidad de $43,061.96, por concepto de contribución de herencia. Se alega en la demanda que Rafael Fabián y Fabián, con anterioridad al. mes de julio de 1930, era dueño de ciertos bienes que se distribuyen en dife-rentes partidas, fijándose una valoración a la propiedad des-crita en cada partida. Estos bienes en su totalidad ascien-den a la suma de $1,025,288.81. Falleció Rafael Fabián y Fabián el día 3 de julio de 1930, siendo dueño de los bienes descritos en la demanda. En su testamento, otorgado en Madrid ante notario, dejó como única y universal heredera a su legítima hija Josefina Fabián y Finlay, una de los de-mandados en este caso, siendo el otro demandado Segundo Lozana Cepa, albacea designado por el causante Rafael Fa-bián y Fabián en el testamento referido. La demandada Josefina Fabián Finlay aceptó la herencia de su difunto padre, y el albacea demandado, Segundo Lozana Cepa, se hizo cargo de los bienes de la herencia, asumiendo ambos la responsa-bilidad del causante Rafael Fabián y Fabián.
El Tesorero de Puerto Rico, con fecha 8 de junio de 1931, procedió a tasar los bienes descritos en la demanda, a los efectos de la contribución sobre herencia impuesta por el ar-tículo 2 de la Ley número 99, aprobada por la Asamblea Le-gislativa de Puerto Rico en 29 de agosto de 1925 (pág. 791), *393dándoles nn valor de $1,025,288.51. Esta tasación fné comu-nicada en julio 8 de 1931 al demandado Segundo Lozana Cepa, en su carácter de albacea de Rafael Fabián y Fabián, no ha-biendo establecido apelación alguna contra la tasación hecha por el Tesorero de Puerto Rico. No pagaron los demandados la contribución de herencia que les fue impuesta, ascendente a la suma de $43,061.96, y para recobrar dicha suma se inter-puso la presente acción.
Estos son los hechos alegados en la demanda, que según los apelantes no son suficientes para establecer una causa de acción. No expusieron los demandados argumento alguno en la corte inferior en apoyo de su excepción de falta de hechos, que fué desestimada en 30 de junio de 1932, concediéndose diez días a dichos demandados para formular su contestación. Se solicitaron dos prórrogas de quince días, que expiraron, sin que se radicase contestación alguna, y en 23 de diciembre de 1932, o sea cerca de seis meses después de haber sido de-sestimadas las excepciones previas, se anotó la rebeldía por la parte demandante. Celebrada la vista de la causa en 3 de enero de 1933, se dictó sentencia en contra de los deman-dados, quienes basando su recurso de apelación en la cuestión previa de falta de hechos, alegan:
“1. Que la Corte de Distrito erró en declarar sin lugar las excep-ciones previas radicadas en el caso de autos en cuanto al fundamento de que la demanda no ’aduce hechos suficientes para determinar una causa de acción.
“2. Que la Corte de Distrito erró en estimar que una valoración de cada una de las partidas que componen el activo de una sucesión •constituyen la tasación a que se refiere el Artículo 6 de la Ley Núm. 99 aprobada el 29 de agosto de 1925.
“3. Que la Corte de Distrito erró en no resolver que la demanda, para tener hechos suficientes para una causa, de acción, tendría que hacer constar la tasación del valor neto de la sucesión, o sea el Valor neto de todos los bienes después de deducidas las bajas procedentes, o sea la diferencia; entre el activo y pasivo de la sucesión, de cuyo valor neto, el cómputo del importe de la contribución sobre herencia es automático.
“4. Que la Corte de Distrito erró en no resolver que en la demanda *394no se alegan becbos suficientes pai*a determinar una contribución de $43,061.96, o por cualquier otra suma.”
Aunque son cuatro los errores atribuidos a la corte inferior, la cuestión planteada es una y puede discutirse como-si se tratara de un solo error.
Arguyen los apelantes que en la demanda no se alega tasación alguna de los bienes de la sucesión de Rafael Fa-bián y Fabián, ni se fija el valor neto de los referidos bienes. Asumiendo que debe determinarse, como alegan los apelan-tes, el valor de los bienes después de deducidas las bajas pro-cedentes, no surge de la faz de la demanda que los referidos, bienes no bayan sido valorados en la forma indicada. Por el contrario, prevalece la presunción de que la tasación fue correcta y de que el Tesorero, por sí y a través de sus em-pleados, ha cumplido con los deberes determinados por el es-tatuto. El artículo 2 de la Ley número 99, aprobada en 1925,. para modificar y ampliar la contribución sobre transmisión, de bienes por herencia, y para otros fines, determina la con-tribución que debe pagarse según el caso, y el artículo 5 dice,, entre otras cosas, que será deber de todo administrador, al-bacea o fideicomisario, etc., trasmitir al Tesorero de Puerto-Rico, sesenta días después del fallecimiento de la persona a quien representen, una notificación jurada de dicho falleci-miento, haciendo constar, tan exactamente como sea posible,, el montante, valor, descripción y situación de los bienes del difunto. El artículo 6 de la misma ley, en vigor cuando fa-lleció el Sr. Fabián y cuando se notificó al albacea la tasación,, dispone que siempre que sea necesario el valor de todos los bienes de fallecidos se tasará por agentes de Rentas Internas,, y siempre que se necesiten los servicios de peritos en conta-bilidad para tasar los bienes de fallecidos, el Tesorero está, autorizado para nombrar uno o más de sus empleados, quie-nes harán una justa y acertada tasación de los bienes de los: fallecidos y resolverán de acuerdo con el artículo segundo do la ley; y los resultados de dicha tasación se pondrán en co-nocimiento, tanto del Tesorero de Puerto Rico como de los-*395administradores, albaeeas y fideicomisarios de dichos bienes. El artículo 7 dispone que “dentro de los treinta días después de haberse -ultimado la valoración y cómputo de la contribu-ción, podrá cualquier persona o beneficiario, a quien ésta afecte, apelar contra dicha valuación y cómputo al tribunal de distrito del distrito donde los bienes radiquen, a condición de que haya pagado todas las costas, o dado fianza para el pago de ellas, y además cualquiera contribución que hubiere sido impuesta sobre la manda, legado, donación o herencia; y dicho tribunal de distrito procederá a resolver el asunto tan pronto como sea posible.”
No interpusieron los demandados recurso de apelación contra la valuación y cómputo de la contribución, y ahora arguyen, para atacar la sentencia apelada, que en la demanda no se alega tasación alguna ni se fija el valor neto de los bienes de la sucesión de Rafael Fabián y Fabián. Desde que se desestimaron las excepciones previas hasta que se anotó la rebeldía los demandados tuvieron amplias oportunidades para establecer sus defensas. Si hubo error en la valuación, bien pudieron contestar la demanda y alegarlo en la contes-tación. Las alegaciones que los demandados entienden de-bieron formar parte de la demanda, en caso de ser pertinen-tes, constituyen materias de defensa que pudieron establecerse en su oportunidad, si querían valerse de las mismas.
La valoración está favorecida por la presunción de que ha sido honrada y consciente, de que los tasadores fueron debidamente nombrados y de que han ejecutado sus deberes de acuerdo con la ley. 61 C. J. 1728.
En el caso In re Pierce’s Estate, 104 Atl. 298, 89 N. J. Eq. 171, en que se apeló de la valoración en un caso de con-tribución de herencia, la corte dijo:
“No es el deber ni el privilegio de esta corte, en apelación, pesar la evidencia y saltar con respecto a la Valoración por encima del cri-terio del contador, y la valoración debe sostenerse si los principios le-gales han sido correctamente aplicados y la tasación está sostenida por la evidencia. La presunción está en favor de que la valoración *396fué correcta y corresponde al apelante puntualizar y establecer dónde está el error, y puesto que la valoración fijada por el contador está ampliamente sostenida por la prueba; debe ser confirmada.”
Los demandados arguyen que lian Leclio toda clase de es-fuerzos para evitar la necesidad de decir que se trata de un caso donde los intereses importantísimos de un contribuyente ban sido completamente abandonados, refiriéndose al abogado que representó a dichos demandados en la corte inferior. Se dice, además, que desgraciadamente, en vista de la decisión de El Pueblo de Puerto Rico mediante sus funcionarios, de valerse de los tecnicismos del caso y de no permitir a los apelantes entrar en los méritos del mismo ni administrativa ni judicialmente, dichos apelantes han tenido que hacer un esfuerzo supremo para conseguir la revocación de la senten-cia y obtener que este caso sea visto en sus méritos. Ya que hasta cierto punto se aducen razones de equidad en favor de los demandados, posiblemente con el propósito de que este caso vuelva a la corte inferior en bien de la justicia y para procedimientos ulteriores, vamos a permitirnos copiar los fundamentos que tuvo la corte inferior para dictar su fallo.. No se ataca el fallo de la corte inferior por las conclusiones de hecho que establece, sino porque está basado en una de-manda que no aduce hechos suficientes para determinar una causa de acción. Existe, por lo tanto, la presunción de que estos hechos son ciertos y están basados en la prueba. Dice la. corte en la opinión emitida en este caso:
“Don Rafael Fabián y Fabián falleció en el Sanatorio Auxilio Mutuo, en Hato Rey, Municipio de Río Piedras, P. R., el día 3 de junio de 1930, bajo testamento abierto otorgado en Madrid, España, el 12 de marzo de 1930 ante el notario Don Cándido Casanueva y Gorjón, en el que instituyó como su única y universal heredera a su hija legítima la demandada Josefina Fabián Finlay, casada con Se-gundo Lozana Cepa. Además, esta corte así lo declaró por resolución de 16 de julio de 1930, en el expediente No. 12803, incoado por dicha señora.
“En 25 de agosto de 1930, don Segundo Lozana Cepa, en su ca-rácter de administrador, albaeea o persona legalmente autorizada *397para administrar los bienes del fallecido, presentó bajo juramento al Tesorero de Puerto Rico la correspondiente notificación de defunción, de acuerdo con la sección 372 del Código Político de Puerto Rico, ha-ciendo una relación de los bienes de la herencia y su valor, montantes a $873,010.51 y con bajas a deducir ascendentes a $602,004.51.
“Doña Josefina Fabián y Finlay, asistida y. con licencia de su esposo Segundo Lozana Cepa, y por escritura pública de 8 de sep-tiembre de 1930, ante el notario don Damián Monserrat y Simó, hizo una declaración de ciertos bienes hereditarios, consistentes en varias fincas y derechos reales, para su inscripción en los registros de la propiedad, aceptando de este modo la herencia de Don Rafael Fabián Fabián y obligándose al pago de las contribuciones. Los bienes así declarados, según el valor expresado por la declarante, ascienden a $128,918.25.
“En julio 8 de 1931, el Negociado de Contribuciones sobre la Pro-piedad del Departamento de Hacienda hizo la liquidación de la he-rencia dejada por Don Rafael Fabián Fabián, con la descripción de las propiedades, su valor y tasación según la imposición de la contri-bución de herencia, ascendentes a $1,025,288.51, con deducciones al caudal hereditario en concepto de bajas montantes a $271,006.00, siendo el total líquido de los bienes de $754,282.51. Después de dedu-cida la exención correspondiente se impuso la contribución a pagar en una suma de $43,061.96. El tesorero notificó a Segundo Lozana Cepa, con fecha 8 de julio de 1931, el hecho de haberse impuesto la contri-bución y dev'engar intereses a razón de 10% anual desde el 3 de julio de 1931. Contra la tasación del tesorero y la imposición de la contri-bución no se estableció recurso alguno. La ley aplicable es la No. 99, de 28 de agosto de 1925, en su artículo 2.
“En 5 de octubre de 1931, el Tesorero de Puerto Rico interesó a la contribuyente el inmediato pago del importe de la contribución de herencia sobre los bienes relictos al fallecimiento de Don Rafael Fa-bián y Fabián, o de lo contrario que procedería al cobro por la vía de ■apremio, y en 9 de octubre de 1931 contestó el señor Segundo Lozana Cepa que estaban haciendo toda clase de gestiones y diligencias para obtener ingresos y que les era imposible pagar hasta después del 30 de junio de 1932 ...”

Opinamos que debe confirmarse la sentencia apelada.

El Juez Asociado Señor Wolf está conforme con el resul-tado.
El Juez Asociado Señor Aldrey no intervino.